DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3 are canceled.
Claims 4-23 are pending.
Claims 13-19 are withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4-12, 20-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,012,023. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Re claim 4 of the pending application and claim 1 of ‘023, each discloses a stabilization assembly, a shaft, a foot, mounting hardware (in the form of a nut and plate in ‘023), deformable arms, a solar panel coupling, and a solar panel (a solar panel array in ‘023).  
Re claim 5 of the pending application and claim 1 of ‘023, each discloses a nut and a snap plate.  
Re claim 6 of the pending application and claim 1 of ‘023, each discloses a solar panel coupling, flange and first hole.  
Re claim 7 of the pending application and claim 2 of ‘023, each discloses a configuration to stabilize a solar panel.  
Re claim 8 of the pending application and claim 3 of ‘023, each discloses a loaded engagement.  
Re claim 9 of the pending application and claim 4 of ‘023, each discloses a the coupling configured to support a solar panel and an item.
Re claim 10 of the pending application and claim 5 of ‘023, each discloses a nut alignable with a second hole.
Re claim 11 of the pending application and claim 5 of ‘023, each discloses a nut accessible through the second hole.  
Re claim 12 of the pending application and claim 1 of ‘023, each discloses a solar panel coupling, snap plate and a nut.  
Re claim 20 of the pending application and claim 1 of ‘023, each discloses a stabilization assembly, a shaft, foot, plate, deformable arms, a solar panel coupling- and a nut.
Re claim 21 of the pending application and claim 2 of ‘023, each discloses a configuration to stabilize a solar panel.  
Re claim 22 of the pending application and claim 3 of ‘023, each discloses a loaded engagement.  
Re claim 23 of the pending application and claim 7 of ‘023, each discloses a stabilization assembly, an item, a solar panel, a coupling, a channel, first hole, bottom portion, foot, retention plate, deformable arms, a leveling element, and a flange.  

Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 recites, “deformable arms that configured to” in the line 5.  It appears this language is intended to recite, “deformable arms that are configured to.”  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  Claim 4 recites, “the solar being adjustable” in the last line.  It appears this language is intended to recite, “the solar panel being adjustable.”  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  Claim 23 recites, “deformable arms that configured to” in the line 4.  It appears this language is intended to recite, “deformable arms that are configured to.”  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  Claim 23 recites, “that configured to removably installable” in the second to last clause.  It appears this language is intended to recite, “that are configured to be removably installable.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 6, claim 6 recites, “a solar panel coupling” in line 2, and “a solar panel” in line 3.  Both are previously introduced, and thus, it is unclear if these are the same or different than those that are previously introduced. It appears this language is intended to recite, “the solar panel coupling” and “the solar panel” and will be interpreted as such.  
Re claim 7, claim 7 recites, “a solar panel coupling” in line 2, which is previously introduced, and thus, it is unclear if this is the same or different than that which is previously introduced. It appears this language is intended to recite, “the solar panel coupling” and will be interpreted as such.  
Claims 8-11 are rejected as being dependent on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meine et al (“Meine”) (US 2014/0010616) in view of Kempe et al (“Kempe”) (US 2013/0320166).
Re claim 4, Meine discloses a stabilization assembly (Fig. 3, Fig. 5), comprising:
a shaft (110); 
a foot (120) coupled to the shaft (100) and configured to engage a roof surface (surface of 500); 
mounting hardware (200, 300, 500) coupled to the shaft (110), wherein a distance between the mounting hardware (200, 300, 500) and the foot (120) is adjustable by translating the hardware (200, 300, 500) along the shaft (110, via the threading in [0023]); and 
a distance between the foot (120) and the solar (as modified below) being adjustable (via threads of 110) by translating the hardware (200, 300, 500) along the shaft (110),
but fails to disclose a solar panel coupled to the mounting hardware (though feature 600 is a “solar panel mounting rail”), and the mounting hardware comprising a retention plate comprising a plurality of deformably arms that configured to removably installable within a solar panel coupling. 
However, Kempe discloses a solar panel (4) coupled to the mounting hardware (1, 2, 20).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the stabilization assembly of Meine with a solar panel coupled to the mounting hardware as disclosed by Kempe (as this is the intention of Meine, even though Meine fails to make explicit a solar panel), in order to convert light into electricity, an extremely well known benefit thereof.    
In addition, Kempe discloses mounting hardware (1, 2, 20) comprising a retention plate (20) comprising a plurality of deformably arms (22, [0006]) that configured to removably installable (Fig. 2) within a solar panel coupling (1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the stabilization assembly of Meine with the mounting hardware comprising a retention plate comprising a plurality of deformably arms that configured to removably installable within a solar panel coupling as disclosed by Kempe in order to provide assembly in a tool-less, simple manner.    
Re claim 5, Meine as modified discloses the stabilization assembly of claim 4, wherein the mounting hardware (200, 300, 500) comprises: a nut (300) having a flange (washer below 300) and disposed on the shaft (110); and a snap plate (200) disposed on the shaft (110) between (Fig. 3) the foot (120) and the nut (300).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meine et al (“Meine”) (US 2014/0010616) in view of Kempe et al (“Kempe”) (US 2013/0320166) and Kmita et al (“Kmita”) (US 2011/0138585).
Re claim 12, Meine as modified discloses the stabilization assembly of claim 4, wherein the mounting hardware (200, 300, 500) comprises: a solar panel coupling (500); a snap plate (200) configured to engage the solar panel coupling (500); and a nut (300) disposed in a channel defined by the solar panel coupling and the snap plate, wherein the nut (300) is threaded onto the shaft (110),
but fails to disclose the nut disposed in a channel defined by the solar panel coupling and the snap plate.  
However, Kmita discloses a nut (212) disposed in a channel (between 204 and 200) defined by the solar panel coupling (204) and the snap plate (200).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the stabilization assembly of Meine with a nut disposed in a channel defined by the solar panel coupling and the snap plate as disclosed by Kmita in order to ensure securement of the panels to the body and prevent unclamping thereof except when the barrel nut is loosened ([0007]).  

Claim(s) 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braunstein et al (“Braunstein”) (US 2015/0249423 – see 61/946,459 for support) in view of Kempe et al (“Kempe”) (US 2013/0320166).
Re claim 20, Braunstein discloses a stabilization assembly (Fig. 5), comprising:
a shaft (104); 
a foot (122) operatively coupled to the shaft (104); 
a plate (103) disposed around the shaft (104) and retaining the shaft (104); and 
a nut (109) disposed on the shaft (104) and engageable to raise and lower the foot (122), wherein the stabilization assembly (Fig. 5) is installed in a solar panel coupling (117) and the foot (122) is driven to engagement with a roof surface (102) in response to the solar panel coupling (117) being installed on the roof surface (102),
but fails to disclose the plate comprising a plurality of deformably arms that configured to removably installable within a solar panel coupling. 
However, Kempe discloses a plate (20) comprising a plurality of deformably arms (22, [0006]) that configured to removably installable (Fig. 2) within a solar panel coupling (1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the stabilization assembly of Meine with the plate comprising a plurality of deformably arms that configured to removably installable within a solar panel coupling as disclosed by Kempe in order to provide assembly in a tool-less, simple manner.
Re claim 21, Braunstein discloses the stabilization assembly of claim 20, wherein the stabilization assembly (Fig. 5) is configured to stabilize the solar panel coupling (117) in a solar panel installation (Fig. 1).
Re claim 22, Braunstein discloses the stabilization assembly of claim 20, wherein at least one of the shaft (104) and foot (122) are configured to create a loaded engagement between the solar panel coupling (117) and the roof surface (102) in response to being installed on the roof surface (102, via threading).
Allowable Subject Matter
Claims 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 23 is allowed.

Response to Arguments 
Double Patenting:  Applicant’s argues that Applicant would be willing to terminally disclaimer the cited reference, and that may happen upon allowance, and requests that the Examiner hold the rejection in abeyance.  Such a response does not overcome a nonstatutory double patenting rejection.  A statement that Applicant is willing to submit a terminal disclaimer is not sufficient to overcome a double patenting rejection.  “A complete response to a nonstatutory double patenting (NDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321  in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.”  See MPEP 804(I)(B)(1).  Applicant has neither replied by showing that the claims are patenetably distinct, or filed a terminal disclaimer.  Thus, the rejection is maintained.  
Objections to the Claims:  Applicant provided no argument or amendment with respect to the claim objections and thus, objection to the claims is hereby maintained.
Claim Rejections 35 USC 112:  Applicant’s argument with respect to the claims rejected under 35 USC 112 (for the reasons stated in the previous rejection) is persuasive and rejection of the claims pursuant to 35 USC 112 is hereby withdrawn.
Claim Rejections 35 USC 102 and 103:  Applicant’s arguments with respect to all claims have been considered but are moot as they do not apply to any of the combination of references relied upon in the above.
	
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635

/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635